          Case 1:17-cv-04296-ER Document 123 Filed 06/05/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LEILA BOTAKHANOVA et al.,

                                Plaintiffs,

                      – against –                                      ORDER

APPLE COMMUTER INC. et al.,                                        17 Civ. 4296 (ER)

                                Defendants.


Ramos, D.J.:

       Plaintiffs filed suit against Apple Commuter Inc. (“Apple”), Biren J. Shah (“Shah”), and

a bevy of hotels to recoup unpaid minimum and overtime wages pursuant to the Fair Labor

Standards Act (“FLSA”) and New York Labor Law (“NYLL”). Doc. 1. Pending before the

Court is Plaintiffs’ application for court approval of a “Release and Settlement Agreement”

between Plaintiffs, Apple, and Shah. Doc. 120–21. The Agreement would serve to dismiss the

entire action with prejudice upon Apple and Shah’s payment of $110,000 to Plaintiffs. Id. From

the $110,000 payment, $36,667 (i.e., 33%) would be payable to Plaintiffs’ counsel for attorneys’

fees and costs. Id.

       In this circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199, 200 (2d Cir. 2015). To warrant court approval of a proposed FLSA

settlement agreement, the parties must satisfy the Court that the agreement is “fair and

reasonable.” Persaud v. D & H Ladies Apparel LLC, No. 16 Civ. 5994 (ER), 2017 WL

1944154, at *1 (S.D.N.Y. May 8, 2017) (quoting Beckert v. Ronirubinov, No. 15 Civ. 1951

(PAE), 2015 WL 8773460, at *1 (S.D.N.Y. Dec. 14, 2015)). In determining whether an
         Case 1:17-cv-04296-ER Document 123 Filed 06/05/19 Page 2 of 4



agreement is both fair and reasonable, courts consider the totality of circumstances, including the

following:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which the
       settlement will enable the parties to avoid anticipated burdens and expenses in
       establishing their respective claims and defenses; (3) the seriousness of the
       litigation risks faced by the parties; (4) whether the settlement agreement is the
       product of arm’s-length bargaining between experienced counsel; and (5) the
       possibility of fraud or collusion.

Beckert, 2015 WL 8773460, at *1 (internal quotation marks omitted). Courts routinely reject

agreements where the parties do not provide the basis for the recovery figure or documentation

supporting the reasonableness of the attorneys’ fees; courts also reject agreements that include

impermissible provisions such as restrictive confidentiality clauses or overbroad releases. See

Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 176–82 (S.D.N.Y. 2015).

       Here, the Court concludes that the Agreement is not “fair and reasonable” as currently

drafted. For starters, section five of the Agreement—labeled Specific Waiver and Release of

Claims—“is far too sweeping to be ‘fair and reasonable,’” as it “purport[s] to waive practically

any possible claim against the defendants, including unknown claims and claims that have no

relationship whatsoever to wage-and-hour issues.” Id. at 181. Specifically, section five contains

the following language:

       [U]pon the payment in full of $110,000 and the Court’s “So Ordering” of the
       Final Dismissal, Plaintiffs . . . irrevocably and unconditionally waive, release, and
       forever discharge Defendants . . . from any and all claims, charges, complaints,
       actions, causes of action, lawsuits, grievances, controversies, disputes, demands,
       agreements, contracts, covenants, promises, liabilities, judgments, obligations,
       debts, damages (including, but not limited to, actual, compensatory, punitive, and
       liquidated damages), attorneys’ fees, costs, and/or any other liabilities of any kind,
       nature, description, or character whatsoever, asserted in or that could have been
       asserted by the Plaintiffs in the Lawsuit including, but not limited to, any alleged
       violation of the Fair Labor Standards Act and/or any New York Wage-Related
       Claims.




                                                 2
          Case 1:17-cv-04296-ER Document 123 Filed 06/05/19 Page 3 of 4



Doc. 120 at 5 ¶ 5 (emphases added). The Court will not approve an overbroad release that

purports to absolve an employer of liability for all potential claims, irrespective of a particular

claim’s genesis. A proper release in a FLSA settlement agreement should “waive[] claims

relating to the existing suit” only. Nights of Cabiria, 96 F. Supp. 3d at 181; see also Volquez v.

Randy Mgmt., Inc., No. 17 Civ. 9117 (RA), 2019 WL 176705, at *2 (S.D.N.Y. Jan. 11, 2019)

(collecting cases). Thus, while “[t]he parties have every right to enter into a settlement that

waives claims relating to the existing suit in exchange for a settlement payment[,] . . . [t]he Court

will not countenance employers using FLSA settlements to erase all liability whatsoever in

exchange for partial payment of wages allegedly required by statute.” Nights of Cabiria, 96 F.

Supp. 3d at 181.

       Moreover, the Agreement unreasonably precludes Plaintiffs from future employment

with Apple and Shah. Specifically, paragraph (d) of section six provides the following language:

       Plaintiffs . . . acknowledge and agree that their employment relationship with the
       [settling] Defendants has been permanently and irrevocably severed, and that the
       [settling] Defendants do not have any obligation, contractual or otherwise, to hire,
       rehire, or reemploy Plaintiffs in the future.

Doc. 120 at 6 ¶ 6(d). As other courts in this circuit have found, “[p]rovisions that require

plaintiffs to waive future employment with defendants are highly restrictive provisions in strong

tension with the remedial purposes of the FLSA.” Cruz v. Relay Delivery, Inc., No. 17 Civ. 7475

(JLC), 2018 WL 4203720, at *1 (S.D.N.Y. Sept. 4, 2018) (internal quotation marks and

alterations omitted) (collecting cases). Given the tension between such provisions and the

FLSA, “courts in this [c]ircuit have consistently rejected FLSA settlements that seek to prevent

plaintiffs from having a future employment relationship with the defendant as contrary to the

underlying aims of the FLSA.” Id. (citation omitted). Consequently, while the parties’

settlement agreement may make clear that Plaintiffs’ employment relationship with Apple and

                                                  3
          Case 1:17-cv-04296-ER Document 123 Filed 06/05/19 Page 4 of 4




Shah is "severed," and may similarly make clear that Apple and Shah are not obligated to re-

employ Plaintiffs, the Court will not accept language purporting to bar Plaintiffs from seeking

employment from the defendants moving forward.

         The Court will not approve the Agreement unless the parties correct the deficiencies

identified above. Thus, the parties must proceed in one of the following ways:

         1. The parties may submit a revised settlement agreement to the Court no later than
            June 14, 2019. The revised agreement shall omit or tailor the release provisions as
            described in this Order. The revised agreement shall also be signed by the parties to
            be bound thereto.

         2. The parties may file a joint letter no later than June 14, 2019, indicating their intent
            to abandon settlement at this time, at which point the Court will set a deadline for
            responses to Plaintiffs' complaint.

         3. The parties may stipulate to dismissal of the case without prejudice no later than June
            14, 2019, which the Court need not approve under current Second Circuit case law.
            See Cheeks, 796 F.3d at 201 n.2.

         It is SO ORDERED.

Dated:     June5,2019
           New York, New York


                                                               Edgardo Ramos, U.S.D.J.




                                                   4
